Citation Nr: 0904478	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic 
retinopathy and hyperopia.  

2.  Entitlement to service connection for diabetic neuropathy 
of the left lower extremity.  

3.  Entitlement to service connection for diabetic neuropathy 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The Veteran had active service from October 1968 to June 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) February 2003 Regional 
Office (RO).

The issues of service connection for diabetic retinopathy and 
hyperopia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with diabetic neuropathy of 
the feet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity are met.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).

2.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity are met.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. 

 Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  

The Veteran seeks service connection for peripheral 
neuropathy of the bilateral lower extremity, as secondary to 
diabetes mellitus.  A review of the record indicates that 
service connection is in effect for type II diabetes mellitus 
(diabetes).  The record also indicates that the Veteran has 
been diagnosed with mild peripheral neuropathy of the feet 
and that this peripheral neuropathy has been attributed to 
the service-connected diabetes mellitus.  See June 2008 VA 
examination record.  As stated above, service connection may 
be granted for disability shown to be proximately due to, or 
the result of, a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  Based on the competent medical opinions linking 
the Veteran's bilateral peripheral neuropathy to his service 
connected diabetes mellitus, the Board finds that service 
connection for peripheral neuropathy of the bilateral lower 
extremity, as secondary to diabetes mellitus, is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for peripheral neuropathy of the left 
lower extremity is granted.  

Service connection for peripheral neuropathy of the right 
lower extremity is granted.  


REMAND

As noted above, service connection is currently in effect for 
diabetes with retinopathy and hyperopia.  Per VA regulation, 
"noncompensable complications" of diabetes are "considered 
part of the diabetic process under diagnostic code 7913."  
See 38 C.F.R. § 4.120, Diagnostic Code 7913.  Only 
compensable complications of diabetes are rated separately.  
Id.  The Veteran contends that a separate compensable rating 
is warranted for his diabetic retinopathy and hyperopia.  In 
conjunction with that claim, he has indicated that his visual 
acuity has deteriorated since his last examination in October 
2007.  Therefore, a contemporaneous and thorough VA 
examination is required to determine the severity of his 
retinopathy and hyperopia.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
VA treatment records, particularly those 
dating after April 30, 2007.

2.  The AMC should schedule the Veteran 
for a VA examination to determine the 
severity of his diabetic retinopathy and 
hyperopia.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


